Case 3:15-cv-01477-BJD-MCR Document 249 Filed 10/30/20 Page 1 of 4 PageID 7869




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


    PARKERVISION, INC.,                           )
                                                  )
                   Plaintiff,                     )
                                                  )
    v.                                            )       Case No. 3:15-cv-01477-BJD-JRK
                                                  )
    APPLE INC., et al.,                           )
                                                  )
                   Defendants.                    )
                                                  )


         JOINT STATUS REPORT AS TO THE STATUS OF THE ORLANDO CASE

           Plaintiff ParkerVision, Inc. and Defendants, Qualcomm Incorporated (“Qualcomm”)

    and Apple Inc. (“Apple”) (collectively, “Defendants”) (all collectively, “the Parties”),

    respectfully submit this Joint Status Report as to the Status of the Orlando Case as required by

    ECF No. 247.

           The Orlando case between ParkerVision and Qualcomm is proceeding, and currently

    engaged in expert discovery. See ParkerVision, Inc. v. Qualcomm Inc., et al, 14-cv-687, ECF

    No. 451, 447. Trial in the Orlando case remains scheduled for May, 2021. Id. The Parties

    continue to believe that resolution of the issues in the Orlando case will likely eliminate the

    need to proceed with this case and, as such, request that the stay remain in place.



                                 [Signature blocks on following pages.]
Case 3:15-cv-01477-BJD-MCR Document 249 Filed 10/30/20 Page 2 of 4 PageID 7870




  Dated: October 30, 2020

  SMITH HULSEY & BUSEY                            WEIL, GOTSHAL & MANGES LLP

  By /s/ John R. Thomas                           By /s/ Robert T. Vlasis III
     Stephen D. Busey
     John R. Thomas                               Brian E. Ferguson (pro hac vice) – Trial Counsel
                                                  brian.ferguson@weil.com
  Florida Bar Number 117790                       Robert T. Vlasis III (pro hac vice)
  Florida Bar Number 77107                        Robert.vlasis@weil.com
  One Independent Drive, Suite 3300               WEIL, GOTSHAL & MANGES LLP
  Jacksonville, Florida 32202                     2001 M Street, N.W., Suite 600
  Tel: (904) 359-7700                             Washington, D.C. 20036
  Fax: (904) 359-7708                             Phone: (202) 682-7000
  busey@smithhulsey.com                           Fax: (202) 857-0940
  jthomas@smithhulsey.com
                                                  Edward Soto
  Counsel for Plaintiff ParkerVision, Inc.        Florida Bar Number: 265144
                                                  edward.soto@weil.com
  MINTZ, LEVIN, COHN, FERRIS,                     WEIL, GOTSHAL & MANGES LLP
  GLOVSKY AND POPEO PC                            1395 Brickell Ave, Suite 1200
                                                  Miami, FL 33131
  By /s/ Daniel B Weinger                         Phone: (305)577-3177
  Michael T. Renaud (Mass BBO No. 629783)         Fax: (305)374-7159
  James M. Wodarski (Mass BBO No. 627036)
  Michael J. McNamara (Mass BBO No. 665885)       Counsel for Defendant Apple Inc.
  William A. Meunier (Mass BBO No. 677571)
  Daniel B. Weinger (Mass BBO No. 681770)         COOLEY LLP
  One Financial Center
  Boston, MA 02111                                By /s/ Matthew J. Brigham
  Tel: (617) 542-6000                             Stephen C. Neal
  Facsimile: (617) 542-2241                       (admitted pro hac vice; Trial Counsel)
  MTRenaud@mintz.com                              nealsc@cooley.com
  JWodarski@mintz.com                             Matthew J. Brigham (admitted pro hac vice)
  MMcNamara@mintz.com                             mbrigham@cooley.com
  WAMeunier@mintz.com                             Jeffrey Karr (admitted pro hac vice)
  DBWeinger@mintz.com                             jkarr@cooley.com
                                                  Dena Chen (admitted pro hac vice)
  Counsel for Plaintiff ParkerVision, Inc.        dchen@cooley.com
                                                  3175 Hanover Street
                                                  Palo Alto, CA 94306-2155
                                                  Phone: (650) 843-5000
                                                  Fax: (650) 849-7400

                                              2
Case 3:15-cv-01477-BJD-MCR Document 249 Filed 10/30/20 Page 3 of 4 PageID 7871




                                           Eamonn Gardner (admitted pro hac vice)
                                           egardner@cooley.com
                                           380 Interlocken Crescent, Suite 900
                                           Broomfield, CO 80021-8023
                                           Telephone: (720) 566-4000
                                           Facsimile: (720) 720-566-4099

                                           Stephen Smith (admitted pro hac vice)
                                           ssmith@cooley.com
                                           1299 Pennsylvania Avenue, NW, Suite 700
                                           Washington, DC 20004
                                           Phone: (202) 842-7800
                                           Fax: (202) 842-7899

                                           BEDELL, DITTMAR, DEVAULT, PILLANS
                                           & COXE, P.A.

                                           John A. DeVault, III
                                           Florida Bar No. 103979
                                           jad@bedellfirm.com
                                           Michael E. Lockamy
                                           Florida Bar No. 069626
                                           mel@bedellfirm.com
                                           The Bedell Building
                                           101 East Adams Street
                                           Jacksonville, Florida 32202
                                           Telephone: (904) 353-0211
                                           Facsimile: (904) 353-9307

                                           Counsel for Defendant Qualcomm
                                           Incorporated




                                       3
Case 3:15-cv-01477-BJD-MCR Document 249 Filed 10/30/20 Page 4 of 4 PageID 7872




                                    CERTIFICATE OF SERVICE

            I certify that on October 30, 2020, I electronically filed the foregoing with the Clerk

    of Court by using the CM/ECF system. I further certify that I mailed the foregoing

    document and the notice of electronic filing by first-class mail to the following non-

    CM/ECF participants: none.

                                                                     /s/ John R. Thomas
                                                                           Attorney




    104815408v.1




                                                    4
